United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-493
Issued: January 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 18, 2007 merit decision concerning her wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
November 16, 2006 based on her capacity to earn wages as a cashier.
FACTUAL HISTORY
The Office accepted that on August 7, 1993 appellant, then a 33-year-old distribution
clerk, sustained a lumbar strain, displacement of a lumbar intervertebral disc without myelopathy
and left hip contusion due to slipping on a tray and falling to the ground at work. It also
accepted that she sustained bilateral carpal tunnel syndrome due to her repetitive work duties

prior to early 1996.1 On September 13, 1999 appellant received a schedule award for a
20 percent permanent impairment of each arm. The Office paid her compensation for periods of
partial and total disability.
In a March 29, 2004 report, Dr. Steven Lancaster, a Board-certified orthopedic surgeon,
who served as an Office referral physician, determined that appellant was capable of light-duty
work on a full-time basis. In November 2004, the Office directed appellant to participate in a
vocational rehabilitation program. In a February 18, 2005 decision, it suspended appellant’s
compensation on the grounds that she refused to participate in vocational rehabilitation efforts.
In an August 11, 2005 decision, an Office hearing representative affirmed this decision.
In late August 2005, appellant began to cooperate in the development of a vocational
rehabilitation plan and her Office compensation was restored for temporary disability effective
May 11, 2005. It was determined that she would participate in a certificate program designed to
prepare her for employment as an administrative assistant, general office clerk, appointment
clerk or related clerical occupation. The Office abandoned the rehabilitation plan after it
determined that medical evidence showed that appellant was not physically capable of
completing the program.
On March 21, 2006 Dr. Mark C. Hofmann, an attending
Board-certified physical medicine and rehabilitation physician, found that appellant could twist,
bend or stoop for one hour per day, engage in repetitive wrist motion for one hour per day and
lift push or pull up to 20 pounds for one hour per day.2
Appellant’s vocational rehabilitation counselor determined that, based on her prior
employment history in retail sales, she was employable as a cashier.3 The position involved such
duties as receiving payment for goods and services and operating a cash register and electronic
data processing equipment. It required lifting, pushing or pulling up to 20 pounds and primarily
involved movement of the fingers rather than the wrists. A labor market survey showed that the
cashier position was reasonably available in her commuting area.4 On May 11, 2006 the Office
sent Dr. Hofmann a description of the cashier position, including its physical requirements and
asked him to address whether appellant was capable of performing the duties of the position for
eight hours per day. On May 16, 2006 Dr. Hofmannn indicated that appellant was capable of
performing the duties of the cashier position for eight hours per day.
On June 8, 2006 Dr. Hofmann reported findings of his physical examination of appellant,
noting that she had a positive Tinel’s sign over her right wrist but not her left wrist. He stated
that appellant had mild diffuse antalgic weakness in her upper extremities, greatest over her left
1

Appellant was terminated from employing establishment in early 1996. On July 17, 2001 she underwent right
carpal tunnel release surgery which was authorized by the Office.
2

On April 20, 2006 Dr. Hofmann stated that appellant had full range of motion of her right shoulder and noted
that, although she exhibited guarding of her left shoulder, she had essentially full passive motion of this shoulder.
Appellant had no focal motor deficits, except for decreased grip strength in her hands and decreased sensation in her
median nerves.
3

The actual name of the position is listed as “Cashier II” in the Department of Labor’s Dictionary of
Occupational Titles, but the position will be referred to as “cashier.”
4

The entry-level wage for the cashier position was $7.15 and median-level wages were $9.12 per hour.

2

hand. Dr. Hofmann noted that the March 21, 2006 work restrictions remained in effect and that
she would be able to perform the limited duties of the cashier position.
On July 18, 2006 Dr. Kenneth Hentschel, an attending Board-certified neurologist,
diagnosed bilateral carpal tunnel syndrome (mild on the right and mild-moderate on the left),
chronic pain syndrome and probable mild ulnar neuropathy of the elbows. In an August 7, 2006
work capacity evaluation form, Dr. Jewel R. Scarlett, an attending Board-certified internist,
diagnosed bilateral carpal tunnel syndrome with resultant bilateral ulnar neuropathy and
indicated that appellant was totally disabled. An August 23, 2006 functional capacity evaluation
report showed that appellant was capable of lifting, pushing or pulling up to 20 pounds and could
use her hands to grasp for five hours per day.
In a September 26, 2006 letter, the Office advised appellant of its proposal to adjust her
compensation based on her ability to work in the constructed position of cashier.5 It found that
she was capable of working in the constructed position of cashier for eight hours per day and
could earn $286.00 per week. The Office provided appellant with 30 days to submit evidence
and argument if she disagreed with this proposed wage-earning capacity determination. In an
October 24, 2006 letter, appellant argued that the August 7, 2006 report of Dr. Scarlett
established that appellant could not perform the cashier position.
In November 16, 2006 decision, the Office reduced appellant’s compensation effective
that date on the grounds that she was capable of working in the constructed position of cashier
for eight hours per day. It noted that the opinion of Dr. Hofmann established that she could
perform the position and included calculations showing how her compensation would be reduced
based on its wage-earning capacity determination.
Appellant submitted several reports dated between late 2006 and mid 2007 in which
Dr. Joel Lavina, an attending Board-certified family practitioner, diagnosed bilateral carpal
tunnel syndrome, ulnar neuropathy and chronic pain from cervical osteoarthritis. On July 18,
2007 Dr. Lavina stated that appellant had undergone physical and vocational rehabilitation and
“could not tolerate the activities” of the cashier position.
In an October 18, 2007 decision, the Office denied modification of its November 16,
2006 decision, noting that Dr. Lavina’s opinion lacked medical rationale.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.6 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.7
5

Appellant had been unsuccessful in the 90-day job search she conducted with the help of her vocational
rehabilitation counselor.
6

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent her wage-earning capacity. If the actual earnings do not fairly and
reasonably represent wage-earning capacity or if the employee has no actual earnings, her
wage-earning capacity is determined with due regard to the nature of her injury, her degree of
physical impairment, her usual employment, her age, her qualifications for other employment,
the availability of suitable employment and other factors and circumstances which may affect her
wage-earning capacity in her disabled condition.8 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.9 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.10
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to her physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.11
ANALYSIS
The Office accepted that on August 7, 1993 appellant sustained a lumbar strain,
displacement of a lumbar intervertebral disc without myelopathy and left hip contusion due to
slipping on a tray and falling to the ground at work. It later accepted that she sustained bilateral
carpal tunnel syndrome due to her repetitive work duties prior to early 1996. The Office paid her
compensation for periods of partial and total disability.
The Office received information from several physicians who found that appellant was
not totally disabled for work and had a partial capacity to perform work for eight hours per day
subject to specified work restrictions. Appellant’s vocational rehabilitation counselor then
determined that appellant was able to perform the position of cashier and that state employment
services showed that the position was available in sufficient numbers so as to make it reasonably
available within her commuting area. The Office properly relied on the opinion of the
rehabilitation counselor that appellant was vocationally capable of performing the cashier
position.
8

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C § 8115(a).

9

Albert L. Poe, 37 ECAB 684, 690 (1986), David Smith, 34 ECAB 409, 411 (1982).

10

Id.

11

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).

4

A review of the evidence reveals that appellant is physically capable of performing the
cashier position. On May 11, 2006 the Office sent Dr. Hofmann, an attending Board-certified
physical medicine and rehabilitation physician, a description of the cashier position asked him to
indicate whether appellant was capable of performing the duties of the position for eight hours
per day. On May 16, 2006 Dr. Hofmannn indicated that appellant was capable of performing the
duties of the cashier position for eight hours per day. On March 21, 2006 he had found that
appellant could twist, bend or stoop for one hour per day, engage in repetitive wrist motion for
one hour per day and lift push or pull up to 20 pounds for one hour per day. These restrictions
would not prevent appellant from performing the cashier position.12
Appellant submitted an August 7, 2006 form report from Dr. Scarlett, an attending
Board-certified internist, who diagnosed bilateral carpal tunnel syndrome with resultant bilateral
ulnar neuropathy and indicated that he was totally disabled. This report, however, is of limited
probative value on the relevant issue of the present case in that Dr. Scarlett did not provide any
medical rationale in support of her conclusion on appellant’s ability to work.13 She did not provide
detailed medical findings or explain how appellant’s specific medical condition prevented her from
performing any work. Appellant submitted several reports dated between late 2006 and
mid 2007 in which Dr. Lavina, an attending Board-certified family practitioner, diagnosed
bilateral carpal tunnel syndrome, ulnar neuropathy and chronic pain from cervical osteoarthritis.
On July 18, 2007 Dr. Lavina stated that appellant had undergone physical and vocational
rehabilitation and “could not tolerate the activities” of the cashier position. However, he did not
describe the duties of the cashier position and explain how specific medical findings prevented
appellant from performing them.
The Office considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of cashier represented her wage-earning capacity.14 The weight of
the evidence of record establishes that appellant had the requisite physical ability, skill and
experience to perform the position of cashier and that such a position was reasonably available
within the general labor market of her commuting area. Therefore, the Office properly reduced
appellant’s compensation effective November 16, 2006 based on her capacity to earn wages as a
cashier.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
November 16, 2006 based on her capacity to earn wages as a cashier.

12

The record contains several reports from the first half of 2006, in which Dr. Hofmann noted that appellant had
limited residuals of her accepted employment injuries. On June 8, 2006 Dr. Hofmann indicated that the March 21,
2006 work restrictions remained in effect and noted that appellant would be able to perform the limited duties of the
cashier position.
13

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on a
given medical matter if it contains a conclusion which is unsupported by medical rationale).
14

See Clayton Varner, 37 ECAB 248, 256 (1985).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 18, 2007 decision is affirmed.
Issued: January 28, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

